Citation Nr: 0808431	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for weakness of the right 
arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from January 1973 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

On his VA Form 9, received in April 2004, the appellant 
indicated he wanted a hearing before the Board in Washington, 
DC.  A hearing was scheduled in December 2007, but the 
appellant did not appear for the hearing.  The record does 
not reflect that has he submitted good cause for failing to 
appear, nor he has requested that the hearing be rescheduled.  
Therefore, the request for a Board hearing is considered to 
be withdrawn.  38 C.F.R. § 20.702(d) (2007).  

The September 2003 rating decision that denied service 
connection for right arm weakness also denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 (West 2002).  
Although the appellant initially disagreed with the denial of 
both claims, in his substantive appeal, VA Form 9, received 
in April 2004, he specifically limited his appeal to the 
issue relating to right arm weakness.  A rating decision in 
October 2006 determined that new and material evidence had 
not been submitted to reopen the § 1151 claim, but no notice 
of disagreement with that decision is of record.  Therefore, 
no issue concerning entitlement to § 1151 benefits is before 
the Board.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that, prior 
to the appellant's entry into service, he sustained a gunshot 
wound to the right shoulder.  

2.  Clear and unmistakable evidence establishes that the pre-
existing right shoulder injury did not undergo any permanent 
increase in disability during service.  



CONCLUSION OF LAW

The criteria are not met for service connection for weakness 
of the right arm, including due to aggravation of a pre-
service injury.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The report of the appellant's enlistment examination in 
January 1973 does not note any history of a right arm injury 
or clinical findings indicative of any right arm disorder.  
The appellant was seen in the clinic three months later 
complaining of pain over a scar on his right shoulder and an 
inability to abduct his right arm 180 degrees.  At that time, 
he reported that he had been accidentally shot in the 
shoulder with a shotgun one year earlier.  He stated that 
there was extensive muscle damage which was resected at a 
local hospital.  On examination, there was a 4cm scar over 
the anterior aspect of the right shoulder.  Active flexion of 
the right shoulder was reduced to 90 degrees and active 
abduction was reduced to 80 degrees; external and internal 
rotation were normal.  The examiner recorded slight weakness 
of the deltoids.  Multiple shotgun pellets were seen on x-
ray.  A medical board determined that the old gunshot wound 
existed prior to service and was not caused by or aggravated 
by service.  The appellant was given an administrative 
discharge.  

Because the report of the appellant's enlistment examination 
does not note any right shoulder or arm disorder, the 
presumption of soundness at service entry applies.  However, 
his own statements supported by clinical findings during 
service and the report of a medical board clearly establish 
that the appellant had sustained a right shoulder gunshot 
wound prior to service.  The wound pre-existed service.  

The report of an examination at the time of a VA 
hospitalization in November 1990 for treatment of an 
unrelated condition indicates that the upper extremity 
muscles and joints were within normal limits.  VA treatment 
records dated since 1997 do not reflect any complaints or 
clinical findings indicative of any right shoulder 
impairment.  

Moreover, the appellant testified at his hearing that, during 
training in service, he began having pain in his right arm as 
a result of the various exercises he was required to do.  He 
stated that he was treated in the infirmary, where they 
removed buckshot pellets from his arm, although that 
treatment is not documented in the service medical records.  
On the basis of all of the evidence of record, however, 
including the service medical records showing only slight 
right shoulder weakness and the examination report in 1990 
showing no impairment, the Board finds that, although the 
appellant may have experienced symptoms referable to his 
right shoulder during service, the evidence clearly shows 
that there was no permanent increase in disability during 
service due to pre-service right shoulder gunshot wound.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991) (temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service").  The Board finds that the pre-existing right 
shoulder wound was not aggravated by service.  

Therefore, the Board finds that the presumption of soundness 
at service entry is rebutted by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Accordingly, because the appellant's pre-existing right 
arm/shoulder wound was not aggravated by service, service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a November 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Because the required notice was provided before the adverse 
decision in September 2003, the Board finds that there was no 
error in the timing of that notice.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, including at a hearing.  Also, in a supplemental 
statement of the case in June 2006 and in letters dated in 
December 2006 and March 2007, the RO notified the appellant 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for right arm weakness is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


